DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “a flow rate of the first fluid in the first flow passage to a flow rate of the second fluid in the second flow passage has a preset split ratio” in lines 14-15.  This limitation may appear to mean that the first fluid flows from the first flow passage to (or into) the second flow passage.  However, the specification and drawings disclose that the first flow passage does not pass fluid into the second flow passage.  Therefore, there is a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).   The examiner has interpreted the claim to mean that “a flow rate of the first fluid in the first flow passage [[to]] and a flow rate of the second fluid in the second flow passage [[has]] have a preset split ratio.”  
	Claims 3 and 4 depend on claim 1 and inherit the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's Admitted Prior Art as disclosed in the Specification and Drawings ("AAPA") .

As for claim 1, AAPA discloses an analyzing device (Fig. 3) comprising:
a first flow passage (from 308 to 312);
an extractor (304-308) configured to output the supercritical fluid containing a sample component;
a column (309) provided on the first flow passage and configured to separate a sample component from a supercritical fluid; and
a first pressure controller (311) provided on the first flow passage (from 308 to 312) and configured to control a pressure of a first fluid in the first flow passage.
	AAPA does not disclose a second flow passage, a splitter and a second pressure controller as recited.
However, Munari discloses (Fig. 7) a second flow passage (between 28 and 36, 37), a splitter (28) configured to split supercritical fluid (col. 1, lines 29-35; col. 3, lines 42-47) containing a sample component to flow separately as a first fluid in a first flow passage (38) and as a second fluid in the second flow passage (between 28 and 36, 37); and a second controller (34) provided on the second flow passage (between 28 and 36, 37) and configured to control a flow of the second fluid in the second flow passage.  Furthermore, Graham discloses that splitting fluid flow with a splitter is a well-known 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the analyzing device of AAPA by including the splitter and second controller as disclosed by Munari and Graham in order to direct only a small portion of the eluent through the column (Munari: col. 1, lines 29-35) so that chromatography can be performed with new detection techniques, such as mass spectrometry (Graham: col. 1, lines 27-39).
Although AAPA as modified by Munari and Graham discloses that the flow of the fluid can be controlled by varying the pressure of the fluid in the second flow passage (Munari: col. 7, lines 33-38), AAPA as modified by Munari and Graham does not explicitly disclose that the second controller is configured to control pressure in a second flow passage.
However, Watanabe discloses a second pressure controller (20) configured to control a pressure of a second fluid in a second flow passage (19).  Furthermore, Wikfors and Jackson each disclose that pressure must be maintained above a critical pressure for a supercritical fluid in a flow path (Wikfors: col. 26, lines 17-19 and Jackson: paragraph [0003]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second controller of AAPA, Munari and Graham to be a pressure controller as disclosed by Watanabe, Wikfors and Jackson in order to maintain the pressure in supercritical fluid (Wikfors: col. 26, lines 17-
AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that a flow rate of the first fluid in the first flow passage and a flow rate of the second fluid in the second flow passage have a preset split ratio depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage.  Since the prior art discloses the same structure as the claimed invention, the prior art has the same function as the claimed invention.  Also, see Graham: col. 5, line 67 - col. 6, line 31, which discloses that the same or similar structure has the claimed ratio.

As for claim 3, AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that a sum of values of the pressure in the first flow passage and the pressure in the second flow passage is a value of a pressure exceeding a critical pressure of the supercritical fluid because the pressure in the first flow passage is a value exceeding the critical pressure of the supercritical fluid (Wikfors and Jackson each disclose that pressure must be maintained above the critical pressure in supercritical fluid.  Wikfors: col. 26, lines 17-19 and Jackson: paragraph [0003]).

As for claim 4, AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that the first pressure controller (AAPA: 311) comprises a first pressure controlling valve (AAPA: 311) provided on the first flow passage, and
.

Response to Arguments
Regarding the rejection under 35 USC 112(b) of the previous office action, Applicant’s arguments are persuasive.  However, in light of the amendment to claim 1, a new 112(b) rejection has been made, as described above in the present office action.
Regarding the rejection under 35 USC 103, Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues that Watanabe does not disclose that the second controller is provided on the first flow passage on which the column is provided and does not disclose the problem of controlling the flow rate into the column.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the second controller is provided on the first flow passage on which the column is provided or that the flow rate into the column is controlled) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 8-9 of the Remarks, Applicant states that technology in the field of gas chromatography cannot be used on the field of supercritical fluid chromatography.  However, Applicant has not provided any evidence to support this statement.  It has In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Furthermore, Munari discloses that teachings for gas chromatography may also be used for supercritical fluid chromatography (col. 3, lines 42-47).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853